Citation Nr: 0731634	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  98-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by insomnia.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's post-operative right (minor) 
shoulder instability.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left (major) ulnar nerve 
neuropathy.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's right (minor) ulnar nerve 
neuritis.  

5.  Entitlement to an initial compensable disability 
evaluation for the veteran's L1 compression fracture 
residuals.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1992 to August 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Buffalo, New York, Regional Office (RO) which, in pertinent 
part, established service connection for L1 compression 
fracture residuals, post-operative right (minor) shoulder 
instability, and right (minor) ulnar nerve neuritis; assigned 
noncompensable evaluations for those disabilities; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a right ankle disorder 
to include sprain residuals, left ulnar nerve neuritis, and 
insomnia; and denied those claims.  In July 1999, the RO 
increased the initial evaluation for the veteran's 
post-operative right shoulder disorder from noncompensable to 
10 percent.  

In September 2001, the RO reviewed the veteran's claims of 
entitlement to service connection for a right ankle disorder, 
left ulnar nerve neuropathy, and insomnia on the merits; 
granted service connection for left (major) ulnar nerve 
neuropathy; assigned a noncompensable evaluation for that 
disability; and again denied service connection for a right 
ankle disorder and insomnia.  In March 2002, the RO increased 
the initial evaluation of the veteran's left ulnar nerve 
neuropathy from noncompensable to 10 percent.  In August 
2002, the Board denied service connection for a chronic right 
ankle disorder and determined that additional development of 
the issues of service connection for a chronic disability 
manifested by insomnia and the initial evaluations of the 
veteran's L1 compression fracture residuals, post-operative 
right shoulder instability, left ulnar nerve neuropathy, and 
right ulnar nerve neuritis was required.  In September 2003, 
the Board remanded the veteran's appeal to the RO for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
shoulder, left ulnar nerve, right ulnar nerve, and lumbar 
spine disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to initial evaluations 
in excess of 10 percent for his post-operative right (minor) 
shoulder instability and left (major) ulnar nerve neuropathy 
and initial compensable evaluations for his right (minor) 
ulnar nerve neuritis and L1 compression fracture residuals.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The issue of an initial compensable disability evaluation for 
the veteran's L1 compression fracture residuals is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  A chronic disorder manifested by insomnia was not shown 
during active service or at any time thereafter.  

2.  The veteran's post-operative right (minor) shoulder 
instability has been shown to be manifested by no more than 
well-healed right shoulder arthroscopic residuals; limitation 
of motion of the arm to a point above the shoulder level with 
pain; and a slightly lowered shoulder and flattening of the 
deltoid muscle as compared to the left upper extremity.  

3.  The veteran's left ulnar nerve neuropathy has been shown 
to be manifested by no more than mild incomplete paralysis of 
the ulnar nerve and left cubital tunnel syndrome.  

4.  The veteran's right ulnar nerve neuropathy has been shown 
to be manifested by no more than mild incomplete paralysis of 
the ulnar nerve.  


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by insomnia was not 
incurred in or aggravated during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's post-operative right (minor) 
shoulder instability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5203 (2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's left (major) ulnar nerve neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 
4.124a, Diagnostic Code 8516 (2007).  

4.  The criteria for an initial 10 percent evaluation for the 
veteran's right (minor) ulnar neuritis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.123, 4.124a, 
Diagnostic Code 8516, 8616 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection for a chronic disability manifested by insomnia 
and the initial evaluations of his post-operative right 
shoulder, left ulnar nerve and right ulnar nerve 
disabilities, the Board observes that the RO issued VCAA 
notices to the veteran in September 2001, May 2004, January 
2005, and October 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and assignment of an evaluation and effective date 
for an initial award of service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran requested 
a hearing before a Veterans Law Judge sitting at the RO.  He 
subsequently cancelled his hearing request.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to the initial evaluation of his right (minor) 
ulnar nerve neuritis given the fully favorable outcome below.  
As to the issues of service connection for a chronic 
disability manifested by insomnia and initial evaluations in 
excess of 10 percent for the veteran's post-operative right 
shoulder instability and left ulnar nerve neuropathy, a 
preponderance of the evidence is against his claims and any 
notice deficiency is thus rendered moot.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

A December 1995 Army treatment record states that the veteran 
complained of an inability to sleep and an inability to 
awaken after he was asleep.  He presented a history of 
insomnia.  An impression of insomnia was advanced.  The 
veteran was prescribed medication to assist him sleeping.  
Clinical documentation dated in January 1996 conveys that the 
veteran again complained of impaired sleep.  He was noted to 
take medication for his complaints.  Impressions of insomnia 
and a "sleep disorder [secondary] to habits/pattern - 
pathologic disorder unlikely" were advanced.  At an April 
1997 Army physical examination for service separation, the 
veteran reported that he experienced "frequent trouble 
sleeping."  The veteran clarified that his impaired sleep 
was "only [with] afternoon work."  No chronic sleep 
disorder was diagnosed.  

In his July 1997 claim for service connection, the veteran 
advanced that he initially experienced chronic insomnia in 
December 1995.  In his September 1998 notice of disagreement, 
the veteran stated that he experienced chronic insomnia which 
was initially manifested in 1995.  He clarified that he 
currently slept "4-5 hours" a night "with interruptions 
almost every hour."  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of waking up two to three times a 
night for periods lasting between a few minutes and 30 
minutes.  His impaired sleep was occasionally associated with 
shoulder, back, or elbow pain.  The veteran related that his 
insomnia initially began while he was deployed in Africa in 
1995.  The veteran's claims files were not available for 
review. The veteran was diagnosed with insomnia.  The VA 
examiner commented that "the neuropathic pain can interfere 
with sleep and wake p[atien]t up at night."  

A September 2005 addendum to the August 2004 VA examination 
report conveys that the veteran's records had been reviewed.  
The veteran complained of right upper extremity pain which 
occasionally awakened him at night.  An impression of 
"insomnia: at least partially due to pain from his ulnar 
neuropathy and shoulder condition" was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
clinical documentation of record reflects that while the 
veteran complained of insomnia during active service and 
following service separation, he has not been diagnosed with 
a distinct chronic sleep disorder at any time.  No competent 
medical professional has attributed the veteran's insomnia to 
a distinct chronic disability.  The veteran's impaired sleep 
has been associated with the pain associate with his 
service-connected back and upper extremity disabilities.  
Indeed, the September 2005 addendum to the August 2004 VA 
examination report specifically notes that the veteran may be 
kept from falling asleep and/or awakened as the result of his 
right upper extremity pain.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2007).  

The veteran's claim is supported solely by his own written 
statements.  Such statements are insufficient to establish 
the existence of a chronic disorder manifested by insomnia.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection is denied.  

III.  Post-operative Right (Minor) Shoulder Instability

A.  Historical Review

The veteran's service medical records indicate that he was 
involved in an August 1993 motor vehicle accident and 
sustained a right shoulder injury.  A July 1996 operative 
report reflects that the veteran underwent right shoulder 
arthroscopy and a right shoulder inferior capsular shift 
reconstruction.  An October 1996 operative report states that 
the veteran underwent arthroscopic right posterior shoulder 
reconstruction.  An April 1997 Army medical evaluation board 
report indicates that the veteran exhibited a right shoulder 
range of motion of flexion to 90 degrees, abduction to 75 
degrees, and external rotation to 60 degrees; a passive range 
of motion of the right glenohumeral joint of forward flexion 
to 94 degrees, abduction to 94 degrees, and external rotation 
to 60 degrees; no scapular winging; and no atrophy.  The 
veteran was diagnosed with right shoulder multi-directional 
instability.  The veteran's April 1997 physical examination 
for service separation states that he reported that he was 
left-handed.  

The report of the April 1998 VA examination for compensation 
purposes states that the veteran was diagnosed with right 
clavicular and scapular fracture residuals.  In July 1998, 
the RO established service connection for post-operative 
right (minor) shoulder instability; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of August 3, 1997.  In July 1999, the RO increased the 
initial evaluation for the veteran's post-operative right 
shoulder disorder from noncompensable to 10 percent.  

B.  Evaluation

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm to the shoulder level or to a point midway 
between the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to a point 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  
Malunion of the clavicle or the scapula or nonunion of either 
upper extremity without loose movement warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be evaluated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2007).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71 (2007). 

At the April 1998 VA examination for compensation purposes, 
the veteran complained of right shoulder pain.  On 
examination, the veteran exhibited a right shoulder range of 
motion of forward flexion to 180 degrees, abduction to 180 
degrees, adduction to 45 degrees, extension to 45 degrees, 
internal rotation to 90 degrees, and external rotation to 90 
degrees "without difficulty" and 5/5 muscle strength.  The 
veteran was diagnosed with right clavicular and scapular 
fracture residuals.  

A July 1998 VA treatment record states that the veteran 
complained of right shoulder pain.  On examination, the 
veteran exhibited anterior glenohumeral subluxation that 
reduced itself; crepitus over the rotator cuff; and mild pain 
on acromioclavicular compression.  The veteran was diagnosed 
with an unstable glenohumeral joint with anterior 
subluxation; acromioclavicular arthritis; and post-operative 
acromioclavicular and costoclavicular ligament repair 
residuals.  

In his September 1998 notice of disagreement, the veteran 
advanced that his post-operative right shoulder disability 
was manifested by occasional shooting pain; a right shoulder 
range of motion of flexion to 100 degrees, abduction to 75 
degrees, external rotation to 62 degrees, and internal 
rotation to 53 degrees; and an inability to lift more than 
five pounds when the shoulder was in the flexion or abduction 
position.  

In his November 1998 Appeal to the Board (VA Form 9), the 
veteran asserted that his post-operative right shoulder 
disability was manifested by nonunion with loose movement, 
limited use and motion, and partial dislocations.  

Clinical documentation from Donald J. Nenno, II, M.D., dated 
in January 1999 and April 1999 conveys that the veteran 
complained of right shoulder pain on impingement, limitation 
of motion, and reduced strength.  On examination, the veteran 
exhibited some atrophy and decreased function of the right 
deltoid muscle; "mildly decreased" right shoulder motion in 
all directions; and decreased sensation in the right 
axilliary nerve area.  An impression of post-operative right 
shoulder multiple directional instability with reconstruction 
and questionable axilliary nerve injury was advanced.  

A July 1999 physical evaluation from Donald P. Douglas, M.D., 
reports that the veteran subluxated his right shoulder while 
pulling a box.  On examination of the right shoulder, the 
veteran exhibited marked pain over the anterior capsular 
structures; well-healed surgical scars; a range of motion of 
abduction to "about 50 degrees;" "global muscle atrophy 
about the shoulder;" and "good strength in abduction and 
external rotation."  Contemporaneous X-ray studies of the 
right shoulder revealed a "reduced shoulder" and a 
"suggestion of a loose body posteriorly."  An impression of 
"re-subluxation episode of the shoulder with possible loose 
body" was advanced.  

Clinical documentation from Millard Fillmore Suburban 
Hospital dated in April 2000 indicates that the veteran was 
diagnosed with right shoulder multidirectional instability.  
He subsequently underwent right shoulder arthroscopic surgery 
which encompassed foreign body removal and an anterior and 
posterior thermal capsular shift.  

At a February 2001 VA examination for compensation purposes, 
the veteran complained of chronic right shoulder pain, 
fatigability, giving out, locking, and an associated 
inability to fully perform vocational and sporting 
activities.  He denied experiencing right shoulder 
dislocations or recurrent subluxation.  On examination of the 
right shoulder, the veteran exhibited forward flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees, "normal" 
deltoid, biceps, and triceps  muscle power, tone, and bulk; 
and no objective evidence of painful motion, tenderness, 
weakness, or instability.  An impression of "post-surgical 
changes of the right shoulder" was advanced.  

In a February 2003 written statement, the veteran conveyed 
that his post-operative right shoulder disability was 
increasing in severity.  His right shoulder pain woke him at 
night.  

At the June 2003 VA examination for compensation purposes, 
the veteran complained of chronic right shoulder pain, 
stiffness, weakness, and associated impaired sleep.  The 
examiner observed that the veteran's right shoulder was 
slightly lower than the left shoulder.  On examination of the 
right shoulder, the veteran exhibited active and passive 
ranges of motion of flexion to 145 degrees, adduction to 140, 
external rotation to 90 degrees, and internal rotation to 60 
degrees with "no objective evidence of pain;" minimal 
flattening of the right deltoid muscle; and no evidence of 
weakened movement against resistance.  The veteran was 
diagnosed with right rotator cuff repair residuals.  

The veteran's right shoulder disability has been shown to be 
manifested by no more than well-healed post-operative 
arthroscopic residuals; limitation of motion of the shoulder 
with the ability to raise the arm above shoulder level; and a 
slight lowering of the shoulder as compared to the left.  In 
the absence of objective evidence of either limitation of the 
arm to the shoulder level or nonunion with loose movement or 
dislocation, the Board finds that an initial 10 percent 
evaluation adequately reflects the veteran's right (minor) 
shoulder disability picture.  


IV.  Ulnar Disabilities

A.  Historical Review

The veteran's service medical records indicate that he 
complained of left wrist and right wrist pain and numbness.  
A March 1994 treatment record states that treating military 
medical personnel advanced impression of right forearm 
tendonitis and left ulnar peripheral neuropathy.  The report 
of the veteran's April 1997 physical examination for service 
separation states that the veteran was diagnosed with left 
ulnar neuropathy.  The report of the April 1998 VA 
examination for compensation purposes relates the veteran 
experienced "occasional numbness of his digits four and five 
bilaterally."  In July 1998, the RO established service 
connection for right (minor) ulnar nerve neuritis; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of August 3, 1997.  In September 
2001, the RO established service connection for left (major) 
ulnar nerve neuropathy; assigned a noncompensable evaluation 
for that disability; and effectuated the award as of August 
3, 1997.  In March 2002, the RO increased the initial 
evaluation of the veteran's left ulnar neuropathy from 
noncompensable to 10 percent.  

B.  Evaluations

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2007).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of either upper extremity.  A 20 
percent evaluation requires moderate incomplete paralysis of 
the ulnar nerve of the minor upper extremity.  A 30 percent 
evaluation requires either moderate incomplete paralysis of 
the major upper extremity or severe incomplete paralysis of 
the minor upper extremity.  A 40 percent evaluation requires 
severe incomplete paralysis of the major upper extremity. A 
50 percent evaluation requires complete paralysis of the 
minor upper extremity with "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspaces and the thenar and 
hypothenar eminences, loss of extension of the ring and the 
little fingers, an inability to spread or reverse the 
fingers, an inability to adduct the thumb, and weakness of 
wrist flexion.  A 60 percent evaluation requires complete 
paralysis of the major upper extremity with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences, loss of extension of the 
ring and the little fingers, an inability to spread or 
reverse the fingers, an inability to adduct the thumb, and 
weakness of wrist flexion.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2007).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be evaluated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8616 (2007).  

At the April 1998 VA examination for compensation purposes, 
the examiner observed exhibited ranges of motion of both 
wrists of dorsiflexion to 70 degrees, palmar flexion to 90 
degrees, ulnar deviation to 40 degrees, and radial deviation 
to 30 degrees; an adequate grip of both hands and 5/5 muscle 
strength in grip and abduction of the fingers of both hands.  
On contemporaneous neurological evaluation, the veteran 
complained of occasional numbness and mild weakness of the 
left fourth and fifth fingers.  He reported that he had 
"some trouble with left hand intricate movements."  On 
examination, the veteran exhibited decreased sensation and 
abnormal sensation to pinprick over the right fourth and 
fifth fingers.  The VA examiner commented that the veteran 
"has an occasional numbness of his digits four and five 
bilaterally."

In his September 1998 notice of disagreement, the veteran 
reported that his right ulnar nerve neuritis was manifested 
by numbness of the outer edge of his right forearm and the 
right fourth and fifth fingers.  His symptoms impaired his 
ability to both concentrate and to work.  

In his November 1998 Appeal to the Board (VA Form 9), the 
veteran indicated that his right ulnar neuritis was 
manifested by nerve entrapment at the elbow with resulting 
numbness of the outside of the right arm and the right fourth 
and fifth fingers.  His left ulnar nerve disability was 
productive of numbness of the ulnar aspect of the left arm 
and the left fourth and fifth fingers.  

A January 1999 VA nerve conduction study notes that the 
veteran complained of right hand and left hand numbness and 
tingling.  The evaluation revealed findings consistent with 
mild left ulnar compression neuropathy at the elbow.  

At the March 2001 VA examination for compensation purposes, 
the veteran complained of right hand tingling and numbness 
and a reduced right hand grip.  The examiner observed that 
the veteran's right hand sensation and his muscle power, 
tone, and bulk were normal.  An impression of mild right 
ulnar neuropathy was advanced.  

In his November 2001 notice of disagreement, the veteran 
advanced that his left ulnar neuropathy was manifested by 
nerve entrapment and associated left fourth and fifth finger 
numbness.  He clarified that his left fourth and fifth 
fingers went numb when he worked at a desk or table.  

A January 2002 VA nerve conduction study of left upper 
extremity notes that the veteran complained of left hand 
paresthesia and weakness.  The testing revealed findings 
consistent with left cubital tunnel syndrome.  

In a February 2003 written statement, the veteran asserts 
that his left ulnar nerve symptoms were exacerbated by 
prolonged periods of writing and his right ulnar nerve 
disorder was causing minimal problems due to his decreased 
use of the right upper extremity.  

At the June 2003 VA examination for compensation purposes, 
the veteran complained of numbness over the ulnar side of the 
left forearm and the left fourth and fifth fingers and 
associated left hand weakness.  The veteran's claims file was 
not available for review.  On evaluation, the veteran 
exhibited decreased sensation to pinprick and light touch 
over the ulnar side of the left forearm and the left fourth 
and fifth fingers.  The veteran was diagnosed with 
questionable left ulnar neuropathy.  A June 2003 addendum to 
the June 2003 VA examination report notes that an impression 
of "probable entrapment of left ulnar nerve across the elbow 
with possible mild entrapment at the wrist" was advanced.  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of intermittent numbness involving the 
left ulnar side of the forearm and the left fourth and fifth 
fingers and associated left hand weakness.  The veteran 
clarified that his left ulnar nerve disability interfered 
with his work as an auditor.  The veteran's claims files were 
not available for review.  The examiner noted decreased 
sensation to pinprick and light touch over the ulnar sides of 
both forearms, the right fourth finger, and left fourth 
finger; 5/5 muscle strength in the hands; and no muscle 
atrophy.  An impression of "probably bilateral ulnar 
neuropathy vs. carpal tunnel syndrome" was advanced.  A 
September 2004 VA nerve conduction study of the upper 
extremities revealed findings suggestive of "a left ulnar 
neuropathy with compression across the elbow."  

1.  Left Ulnar Nerve Neuropathy

The veteran's left ulnar nerve neuropathy has been shown to 
be manifested by no more than reduced sensation to pinprick 
and light touch over the ulnar side of the left forearm and 
the left fourth and fifth fingers and electrodiagnostic 
findings consistent with left cubital tunnel syndrome.  
Indeed, several examination and study reports specifically 
describe the neuropathy as being "mild."  There is no 
objective evidence of reduced left wrist or hand muscle 
strength.  As the veteran's symptoms are wholly sensory in 
nature, the veteran's left ulnar nerve neuropathy is 
consistent with no more than mild incomplete paralysis of the 
ulnar nerve.  Therefore, the Board finds that the initial 10 
percent evaluation adequately reflects the veteran's left 
ulnar nerve disability picture.  

2.  Right Ulnar Nerve Neuritis

The veteran's right ulnar neuritis has been shown to be 
manifested by no more than reduced sensation to pinprick and 
light touch over portions of the right hand.  There is no 
objective evidence of reduced right wrist or hand muscle 
strength.  As the veteran's symptoms are wholly sensory in 
nature, the veteran's right ulnar neuritis is consistent with 
no more than mild incomplete paralysis of the ulnar nerve.  
Therefore, the Board finds that an initial 10 percent 
evaluation and no more is warranted for the veteran's right 
ulnar nerve neuritis.  38 C.F.R. § 4.123, 4.124a, Diagnostic 
Codes 8516, 8616 (2007)


ORDER

Service connection for a chronic disorder manifested by 
insomnia is denied.  

An initial evaluation in excess of 10 percent for the 
veteran's right (minor) shoulder instability is denied.

An initial evaluation in excess of 10 percent for the 
veteran's left (major) ulnar nerve neuropathy is denied.

An initial 10 percent evaluation for the veteran's right 
(minor) ulnar nerve neuritis is granted subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

In his March 2007 written statement, the veteran asserts that 
his L1 compression fracture residuals have increased in 
severity and necessitated that he quit his part-time job.  
The veteran was last afforded a VA examination for 
compensation purposes which addressed his L1 compression 
fracture residuals in June 2003.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional examination would be helpful in 
resolving the issues raised by the instant appeal.  


Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his L1 compression fracture 
residuals since June 2003 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, the RO should schedule the 
veteran for a VA examination of his 
lumbar spine.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
tests, including x-rays and nerve 
conduction studies if indicated, should 
be conducted.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected L1 compression fracture 
residuals.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the 
extent and severity of those symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

If there would be additional loss of 
range of motion due to pain on 
repetitive use, the examiner is asked 
to quantify that additional loss of 
range of motion in degrees.  

3.  Then readjudicate the veteran's 
entitlement to an initial compensable 
evaluation for his L1 compression 
fracture residuals with express 
consideration of the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2007); and 
VAOPGPREC 3-2000 (Apr. 10, 2000).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


